DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowable over the "closest” prior art Zhamu et al (US 2011/0046289), Martin et al (US 2013/0296479), Du et al (US 2014/0155544), and Cesareo et al (US 2018/0215904) for the reasons set forth below:

Zhamu et al discloses a composition comprising rubber and nano graphene platelets as well as a method of preparing the composition. However, the reference does not disclose or suggest that reduced graphene oxide with a surface area of at least 700 m2/g, an oxygen content of no more than 8 atomic % and a ratio of non-aromaticity (Id) to aromaticity (Ig) of at least 0.7 as required by the present claims.

Martin et al discloses a rubber composition comprising elastomers such as natural rubber, butadiene rubber and graphenic carbon particles as well as a process of preparing the composition. While the reference discloses that the graphenic particles have an oxygen content of no more than 2 atomic % and a surface area of 70 to 1,000 m2/g, the reference does not disclose a ratio of non-aromaticity (Id) to aromaticity (Ig) of at least 0.7 as required by the present claims. Specifically, the reference discloses a Raman spectroscopy peak 2D/G peak ratio of at least 1.2.  However, it is significant to note that the 2D peak at 2692 cm-1 is not the same as the Raman D peak and therefore the reference does not disclose or suggest the Raman peak ratios as required by the present claims.

Du et al discloses a rubber formulation comprising a rubber base composition and graphenic carbon particles as well as process of producing such formulations. However, the reference does not disclose or suggest that reduced graphene oxide with a surface area of at least 700 m2/g, an oxygen content of no more than 8 atomic % and a ratio of non-aromaticity (Id) to aromaticity (Ig) of at least 0.7 as required by the present claims.

Cesareo et al discloses an elastomer composition comprising rubber and graphene particles as well as process of producing such formulations. However, the reference does not disclose or suggest that reduced graphene oxide with a surface area of at least 700 m2/g, an oxygen content of no more than 8 atomic % and a ratio of non-aromaticity (Id) to aromaticity (Ig) of at least 0.7 as required by the present claims.

In light of the above, it is clear that Zhamu et al, Martin et al, Du et al, and Cesareo et al either alone or in combination do not disclose or suggest the process of preparing a rubber composition as recited in the present claims.

However, present claims 1-20 cannot be passed to issue because the following formal matters require resolution.

Formal Matters
This application is in condition for allowance except for the following formal matters: 

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “the reduced graphene oxide were thermally reduced” and it appears that this phrase should recite “the reduced graphene oxide particles were reduced”.  Appropriate correction is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767